DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2021 has been entered.
Election/Restrictions
Applicant’s election without traverse of invention I (claims 17-25, 30-44, 49-63, 68-73, 76-82, 86-91, 95-100, and 104-106) in the reply filed on July 5, 2022 is acknowledged.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Applications 14/743,018, 13/015,612, 12/329,525, and 11/950,271, and the provisional applications, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Therefore, claims 17-25, 30-44, 49-63, 68-73, 76-82, 86-91, 95-100, and 104-106 are not entitled to the benefit of the prior-filed applications.  The generating, sensing, determining, and coupling steps of claims 17-25, 30-44, 49-63, 68-73, 80-82, 86-91, 95-100, and 104-106; the modulating, transmitting, demodulating, determining, modulating, and coupling steps of claims 76-77; and the generating, coupling, sensing, demodulating, and coupling steps of claims 78-79 are not disclosed in the prior-filed applications to which they claim priority.  
The effective filing date of claims 17-25, 30-44, 49-63, 68-73, 76-82, 86-91, 95-100, and 104-106 is therefore the filing date of the instant application, which is April 10, 2018.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36-44, 49-63, 68-73, 76-77, 89-91, 95-100, and 104-106 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claims 36-44 and 89-91, the preamble of claim 36 recites a method for transmitting data via direct current lines from a first module to a second module.  The specification, and Figure 2, however, teach communication from the second module (104) to the first module (102) (see, e.g., page 8, lines 21-22).  
As to claims 49-54 and 95-97, the specification does not teach “coupling, by the first communication module, the high-frequency data signal having the determined voltage amplitude onto the direct current lines, the high-frequency data signal configured to transmit data to the second communication module” as recited in claim 49.  The Applicant states that when transceiver 108 is operating as a transmitter, element 302a modulates a signal with the modulation voltage derived from the sensed current (see page 10, lines 26-31), and the modulated signal is coupled to the DC power line via transducer 1106.  However, all of the specific communication taught by the specification (e.g. Figure 2) is from the second communication module to the first communication module.  Only generic communication is taught from the first communication module to the second communication module.
	As to claims 55-63 and 98-100, the specification does not teach the limitation “coupling, by the first communication module, the data signal with the determined voltage amplitude onto the direct current lines, the data signal configured to transmit telemetry data to the second communication module”.  The Applicant states that when transceiver 108 is operating as a transmitter, module 302a modulates a signal with the modulation voltage derived from the sensed current, and the modulated signal is coupled to the DC power line via transducer 1106.  However, all of the specific communication taught in the specification (e.g. Figure 2) is from the second communication module to the first communication module.  Only generic communication is taught from the first communication module to the second communication module.
	As to claims 68-73 and 104-106, the preamble of claim 68 recites a method for transmitting data via direct current lines from a first communication unit to a second communication unit.  The Applicant states that elements 108 and 118 are the first and second communication units.  The specification and Figure 2, however, teach communication from the second communication unit (104) to the first communication unit (102).  
	As to claims 76-77, the preamble of claim 76 recites “a method for transmitting data via direct current lines of a power generator system, the method comprising … transmitting, by a first communication module and to a second communication module, the control signal via direct current lines by coupling the control signal onto the direct current lines”.  The Applicant states that elements 108 and 118 are the first and second communication modules.  The specification, however, teaches communication from the second communication module (104) to the first communication module (102). 
Claims 30, 36, 41, and 78 are different from claims 14, 1, 6, and 1, respectively, in the U.S. patent of Behrends (9,831,916) and do not interfere with them.  
Claim 30 recites the limitation “generating a high-frequency signal having a predefined voltage amplitude by the second communication unit and coupling the generated high-frequency signal onto the direct current lines”, while claim 14 of Behrends recites “generating a high-frequency test signal having a predefined voltage amplitude by the first communication unit and coupling the generated high-frequency signal onto the direct current lines”.  In addition, the first and second communication units are not interchangeable.  The direction of transmission of the high-frequency signal is important.  The generating step in claim 30 does not read on the generating step of claim 14 of Behrends.
Claim 36 recites the limitation “generating, by the second module, a high-frequency control signal having a predefined voltage amplitude and coupling the generated high-frequency control signal onto the direct current lines using the second module”, while claim 1 of Behrends recites “generating a high-frequency test signal having a predefined voltage amplitude by the second communication unit and coupling the generated high-frequency test signal onto the direct current lines using the second communication unit”.  It is also noted that a “module” is not necessarily a “communication unit”.
Claim 41 is different from claim 6 of Behrends because claim 6 of Behrends recites the limitation “and/or an indication of the voltage amplitude level of the high-frequency test signal”, which is not recited in claim 41.
Claim 78 recites the limitations “generating, by a first modulator of a first communication unit associated with an inverter, a control signal having a predefined voltage amplitude; coupling, by a first transducer of the first communication unit, the generated control signal onto a direct current line of the photovoltaic power generator system”, while claim 1 of Behrends recites “generating a high-frequency test signal having a pre-defined voltage amplitude by the second communication unit and coupling the generated high-frequency test signal onto the direct current lines using the second communication unit”.  The rest of claim 78 and claim 1 of Behrends are also different, for example, claim 1 of Behrends does not recite first or second modulators, or first or second transducers, or the coupling, sensing, or demodulating steps as recited in claim 78.
Allowable Subject Matter
Claims 17-25, 30-35, 78-82, and 86-88 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 17-25 and 80-82 are allowed because none of the prior art of record 
discloses or suggests a method for transmitting data via direct current lines for energy transmission from a first communication unit to a second communication unit, as recited in claim 17, in combination with the remaining claimed features.
	Claims 30-35 and 86-88 are allowed because none of the prior art of record discloses or suggests a method for transmitting data via direct current lines for energy transmission from a first communication unit to a second communication unit, as recited in claim 30, in combination with the remaining claimed features.
	Claims 78-79 are allowed because none of the prior art of record discloses or suggests a method for transmitting data in a photovoltaic power generator system, as recited in claim 78, in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks, pages 21-52, filed June 16, 2021, with respect to the rejections of claims 17-25, 30-44, 49-63, 68-73, 76-82, 86-91, 95-100, and 104-106 under 35 U.S.C. 112(a), 102(a)(1), and 103 have been fully considered and are persuasive, except as set forth above.  The rejections of claims 17-25, 30-44, 49-63, 68-73, 78-82, 86-91, 95-100, and 104-106 have been withdrawn, except as set forth above. 
As to claims 36-44 and 89-91, the Applicant states that the specification supports “transmitting data via direct current lines from a first module to a second module”, and that one of ordinary skill in the art would understand the specification to support “transmitting data via direct current lines from a first module to a second module”.  The Examiner respectfully disagrees.  The Applicant also states that Figure 1c shows a process when the first module is operating in a transmitting mode to send data to the second module.  Figure 1c does not specify the first or second modules.  Figure 1c describes the function of the superimposition of current, but does not describe structure corresponding to the first and second modules, and is therefore insufficient to show that the Applicant had possession of “transmitting data via direct current lines from a first module to a second module”.  In addition, obviousness is not sufficient to show that the Applicant had possession of the claimed invention.
As to claims 49-54 and 95-97, the Applicant states that the specification supports “coupling, by the first communication module, a high-frequency data signal having the determined voltage amplitude onto the direct current lines, the high-frequency data signal configured to transmit data to the second communication module”, and that one of ordinary skill in the art would understand the specification to support “coupling, by the first communication module, a high-frequency data signal having the determined voltage amplitude onto the direct current lines, the high-frequency data signal configured to transmit data to the second communication module”.  The Examiner respectfully disagrees.  The Applicant also states that Figure 1c shows a process when the first communication module is operating in a transmitting mode to send data to the second communication module.  Figure 1c does not specify the first or second modules.  Figure 1c describes the function of the superimposition of current, but does not describe structure corresponding to the first and second communication modules, and is therefore insufficient to show that the Applicant had possession of “coupling, by the first communication module, a high-frequency data signal having the determined voltage amplitude onto the direct current lines, the high-frequency data signal configured to transmit data to the second communication module”.  In addition, obviousness is not sufficient to show that the Applicant had possession of the claimed invention.
As to claims 55-63 and 98-100, the Applicant states that the specification supports “coupling, by the first communication module, the data signal with the determined voltage amplitude onto the direct current lines, the data signal configured to transmit telemetry data to the second communication module”, and that one of ordinary skill in the art would understand the specification to support “coupling, by the first communication module, the data signal with the determined voltage amplitude onto the direct current lines, the data signal configured to transmit telemetry data to the second communication module”.  The Examiner respectfully disagrees.  The Applicant also states that Figure 1c shows a process when the first communication module is operating in a transmitting mode to send data to the second communication module.  Figure 1c does not specify the first or second modules.  Figure 1c describes the function of the superimposition of current, but does not describe structure corresponding to the first and second communication modules, and is therefore insufficient to show that the Applicant had possession of “coupling, by the first communication module, the data signal with the determined voltage amplitude onto the direct current lines, the data signal configured to transmit telemetry data to the second communication module”.  In addition, obviousness is not sufficient to show that the Applicant had possession of the claimed invention.
As to claims 68-73 and 104-106, the Applicant states that the specification supports “transmitting data via direct current lines from a first communication unit to a second communication unit”, and that one of ordinary skill in the art would understand the specification to support “transmitting data via direct current lines from a first communication unit to a second communication unit”.  The Examiner respectfully disagrees.  The Applicant also states that Figure 1c shows a process when the first communication unit is operating in a transmitting mode to send data to the second communication unit.  Figure 1c does not specify the first or second modules.  Figure 1c describes the function of the superimposition of current, but does not describe structure corresponding to the first and second communication units, and is therefore insufficient to show that the Applicant had possession of “transmitting data via direct current lines from a first communication unit to a second communication unit”.  In addition, obviousness is not sufficient to show that the Applicant had possession of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587. The examiner can normally be reached 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL KAPLAN/           Primary Examiner, Art Unit 2836